Title: To Thomas Jefferson from Joseph Bartlett, 4 March 1825
From: Bartlett, Joseph
To: Jefferson, Thomas


                        Sir,
                        
                            Plymouth—Ms
                            March 4th
                    I have taken the liberty—to inclose the with in-prospectus to you—Will you allow me to  ask your permission—to dedicate the work to you—to shew you—that I am what I profess—I inclose the with in—to shew you what I —am— I have been—& am now—& will ever beYours with real respect—Yours most respectfully—&ca &ca—
                        Jos: BartlettNB.—I am yet  overshadowed—by Poverty—Please write me by next Mail—